—Appeal by defendant, as limited by his brief, from two sentences of the Supreme Court, Queens County (Rotker, J.), both imposed on November 10, 1983, upon his adjudication as a second felony offender.
Sentences affirmed.
Defendant failed to meet his burden of proving that his predicate felony conviction was unconstitutionally obtained (see, CPL 400.21 [7] [b]; People v Harris, 61 NY2d 9, 15). To the contrary, it appears that defendant’s prior guilty plea was knowingly and voluntarily made, upon the advice of competent counsel whose efforts on defendant’s behalf had resulted in a rational plea bargain from which defendant had derived a substantial benefit. Defendant admitted his participation in the crime and acknowledged that his plea was not the product of coercion. Under these circumstances, we find no constitutional infirmity with the prior guilty plea, notwithstanding the court’s failure to have specifically enumerated those rights waived by the plea and to have elicited waivers with respect to each (see, People v Harris, supra, at pp 16-17; see also, People v Miller, 110 AD2d 857; People v Cummings, 106 AD2d 294). Accordingly, defendant was correctly adjudicated a second felony offender. Mangano, J. P., Bracken, O’Connor and Weinstein, JJ., concur.